Citation Nr: 1602190	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-20 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hydrocele disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a September 2013 travel board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right hydrocele disability.  At the September 2013 Travel Board hearing, he testified that he had a painful hydrocele on his right testicle, and service treatment records show multiple entries for treatment of a right hydrocele.  Available private and VA treatment records do not reflect any treatment for or diagnosis of a right hydrocele disability.  The Veteran has not had a VA examination pertaining to this claim.

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2015).  

In light of the evidence of record, a VA examination is necessary to determine whether the Veteran has a current right hydrocele disability, as well as the onset and etiology of such a disability.  Of note, his October 1968 entrance examination was negative for complaints, findings, or diagnoses of a right hydrocele disability, a fact which creates a presumption of soundness at enlistment.  The Veteran's October 1968 report of medical history, however, noted a preservice right inguinal hernia operation.  The role, if any, of that operation in the development of any right hydrocele disability must also be addressed.

Finally, the Veteran testified that Dr. J., an urologist at Shadyside Hospital, operated on his right hydrocele in 1972.  Those records are not part of the claims file.  Any relevant, outstanding private and VA medical records, including the 1972 Shadyside Hospital records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, to include the 1972 Shadyside Hospital records from Dr. J.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed right hydrocele disability, to include whether there is chronic pathology.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any right hydrocele is etiologically related to or aggravated by service.  A complete rationale must be provided for these opinions.

The role, if any, that the appellant's preservice inguinal hernia operation played in the development of any right hydrocele must also be addressed.  All findings should be fully reported.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




